IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SEA WORLD PARKS AND                   NOT FINAL UNTIL TIME EXPIRES TO
ENTERTAINMENT, LLC AND                FILE MOTION FOR REHEARING AND
LIBERTY MUTUAL,                       DISPOSITION THEREOF IF FILED

      Appellants,                     CASE NO. 1D15-517

v.

LUIS DIAZ,

     Appellee.
_____________________________/

Opinion filed October 16, 2015.

An appeal from an order of the Judge of Compensation Claims.
Ellen H. Lorenzen, Judge.

Date of Accident: October 31, 2013.

Daniel T. Jaffe of Rissman, Barrett, Hurt, Donahue & McLain, P.A., Tampa, for
Appellants.

Michael J. Winer of the Law Office of Michael J. Winer, P.A., Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.